While I concur in the judgment of the majority, I do so only for the reason that Dr. Hardie, as a non-examining physician, failed to indicate that he accepted the findings of other physicians as required by State, ex rel. Wallace, v. Indus.Comm. (1979), 57 Ohio St.2d 55 [11 O.O.3d 216]. To the extent that the majority opinion indicates that the commission may not devise and use a form that states that the non-examining physician has reviewed and accepted the findings of another medical report or reports, I do not agree with the opinion. Fundamental fairness is not subverted by a physician signing a preprinted form which contains the words that are required byWallace and State, ex rel. Taylor, v. Indus. Comm. (1982),7 Ohio App.3d 263. The majority's implied requirement that the non-treating physician may not use a properly drafted preprinted statement would promote form over substance to the benefit of no one, and would represent a unique exception to the manner in which virtually every matter is submitted to and disposed of by the commission. *Page 94